Citation Nr: 0829288	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lupus nephritis with 
lupus anticoagulant syndrome and chronic renal insufficiency, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran's claim is now in the jurisdiction of the RO in 
Portland, Oregon.  The veteran appealed the March 2004 
decision to BVA, and the case was referred to the Board for 
appellate review. 

In June 2008, the veteran was scheduled for a Travel Board 
hearing at the Portland RO.  The veteran failed to report for 
this hearing and he did not request a new hearing date.  
Therefore, no further development with regard to a hearing is 
necessary.


FINDING OF FACT

Lupus nephritis with lupus anticoagulant syndrome and chronic 
renal insufficiency did not have its onset inservice or 
within one year of service discharge; and, there is no 
competent evidence relating the veteran's lupus nephritis 
with lupus anticoagulant syndrome and chronic renal 
insufficiency and any disease, exposure, or injury occurring 
in service.


CONCLUSION OF LAW

Lupus nephritis with lupus anticoagulant syndrome and chronic 
renal insufficiency was not incurred in active service and is 
not due to radiation exposure during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in July 2003.  The letter addressed all 
four notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private treatment records pertinent to the years after 
service.  Additionally, the veteran was afforded a VA 
examination in October 2003.  Although no dose estimate was 
obtained, the Board finds that no such estimate is needed, as 
the veteran's lupus nephritis with lupus anticoagulant 
syndrome and chronic renal insufficiency is not a disease 
associated with exposure to ionizing radiation under 38 
C.F.R. § 3.309 or 38 C.F.R. § 3.311.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as lupus 
erythematosus, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service. 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The record reflected that the veteran was exposed to 
radiation while in service.  The veteran's service medical 
records indicate that from March 1, 1954 to May 19, 1954, the 
veteran was exposed to ionizing radiation around the area of 
the Marshall Islands.  However, despite the confirmation of 
radiation exposure provided, lupus nephritis is not a disease 
that can be presumptively service connected by showing any 
in-service participation in a radiation-risk activity as it 
is not listed at 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Consequently, as a matter of law, service 
connection cannot be granted here on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Similarly, lupus nephritis is not included in the list of 
radiogenic diseases found under 38 C.F.R. § 3.311.  Moreover, 
as discussed in greater detail below, the veteran has also 
presented any scientific and/or medical evidence that his 
lupus nephritis is related to his in-service exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(3); VAOPGCPREC 
15-99.  Consequently, as a matter of law, entitlement to 
service connection for lupus nephritis with lupus 
anticoagulant syndrome and chronic renal insufficiency is not 
warranted.

Nevertheless, even if the disease in question is not listed 
in 38 C.F.R. § 3.309 or is not a radiogenic disease under § 
3.311, the veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine 
whether the disability was otherwise the result of active 
service.  In other words, the fact that the requirements of a 
presumptive regulation are not met does not, in and of 
itself, preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for lupus 
nephritis with lupus anticoagulant syndrome and chronic renal 
insufficiency.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of lupus 
nephritis with lupus anticoagulant syndrome and chronic renal 
insufficiency.  In fact, he did not seek treatment for lupus 
for many decades following his separation from service.  He 
does not contend otherwise.  Therefore, the Board finds that 
lupus nephritis with lupus anticoagulant syndrome and chronic 
renal insufficiency did not manifest during his period of 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of lupus 
nephritis with lupus anticoagulant syndrome and chronic renal 
insufficiency, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
lupus nephritis with lupus anticoagulant syndrome and chronic 
renal insufficiency is itself evidence which tends to show 
that the condition did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that lupus 
nephritis with lupus anticoagulant syndrome and chronic renal 
insufficiency manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of the condition to the veteran's 
military service.  As noted above, the record shows that 
there were no complaints, treatment, or diagnosis of lupus 
nephritis with lupus anticoagulant syndrome and chronic renal 
insufficiency for many years following the veteran's 
separation from service.  At the October 2003 VA examination, 
the examiner concluded that the veteran had lupus nephritis 
with lupus anticoagulant syndrome and chronic renal 
insufficiency due to his lupus nephritis.  However, the 
examiner stated that there was no known association between 
lupus and ionizing radiation exposure.  Rather, lupus is 
generally considered to be an autoimmune disorder and is 
treated as such.  

The Board also observes a private medical opinion (J.C. 
Neahring, M.D.) dated in March 2005, which states that lupus 
nephritis is an unusual disease in men, and its cause is 
unknown.  The private physician further stated that she could 
not rule out that the veteran's lupus nephritis was related 
to exposures during military service.  Thus, to the extent 
that this opinion was offered to establish that the veteran's 
current lupus nephritis with lupus anticoagulant syndrome and 
chronic renal insufficiency was caused by his active service 
or his radiation exposure therein, the Board observes that 
this opinion is at best speculative.  An award of service 
connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such a relationship are insufficient.  
See 38 C.F.R. § 3.102 (2007).  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See id.  

Indeed, there is a long line of cases where the Court has 
rejected medical opinions as being too speculative.  In 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held 
that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  Dr. Neahring 
only indicated that she could not rule out that the veteran's 
lupus nephritis was related to exposures during military 
service.  In view of the aforementioned precedent decisions, 
the Board finds that the March 2005 opinion has limited 
probative value.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Given 
the speculative nature of the March 2005 opinion, the Board 
finds the October 2003 negative VA opinion, which was both 
definitive and detailed with supportive rationale, to have 
much greater probative value.

Although the veteran might sincerely believe that his lupus 
nephritis is related to his service, the veteran, as a lay 
person, is not competent to testify that his lupus nephritis 
with lupus anticoagulant syndrome and chronic renal 
insufficiency was caused by exposure to ionizing radiation in 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for lupus nephritis with lupus anticoagulant 
syndrome and chronic renal insufficiency.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
lupus nephritis with lupus anticoagulant syndrome and chronic 
renal insufficiency is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2007).

ORDER

Entitlement to service connection for lupus nephritis with 
lupus anticoagulant syndrome and chronic renal insufficiency 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


